DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments/remarks and amendments filed on 01/28/2022. Claims 1-2 and 4 have been amended. Claim 3 has cancelled. No new claims have been added. Accordingly, claims 1-2 and 4 are now pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Nurminen et al US 2021/0141049 A1 (hence Nurminen).
In re claims 1 and 4, Lin discloses a map updating method, system and a readable storage medium for autonomous driving (Abstract) and teaches the following:
A map information distribution system comprising: a server; and a vehicle; wherein the server is configured to distribute map information to the vehicle via a telecommunication line and use various information acquired from the vehicle to update the map information (Fig.9 and Paragraph 0093), and the vehicle includes a processor configured to determine whether a condition for acquiring peripheral information of the vehicle is satisfied, the peripheral information being used to update the map information, acquire the peripheral information when the condition is satisfied, transmit the acquired peripheral information to the server (Paragraph 0075) 
Lin discloses the structural elements of the claimed invention as recited above but doesn’t explicitly teach the following:
the condition includes that a specified duration or longer has elapsed since the map information around the vehicle was updated
Nevertheless, Nurminen discloses collecting or triggering collecting positioning data for updating and/or generating a positioning map (Abstract and Paragraph 0001) and teaches the following:
the condition includes that a specified duration or longer has elapsed since the map information around the vehicle was updated (Paragraph 0032)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Lin reference with the conditions for collecting positioning data for updating and/or generating the positioning map, as taught by Nurminen, in order to situationally determine whether or not positioning data should be collected by the mobile device. It can for example be avoided that the mobile device permanently collects positioning data such that the usage of resources for collecting positioning data is limited (Nurminen, Paragraph 0048).

In re claim 2, Lin teaches the following:
wherein the condition includes that the map information that is stored in a map database in the vehicle does not include map information around the vehicle (Paragraph 0075)

Response to Arguments
Applicant's arguments filed on 01/28/2022 have been fully considered but they are not persuasive.
With respect to applicant’s arguments/remarks with respect to previously presented claim 3 now incorporated into claim 1 and that Nurminen doesn’t teach or 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669